Case 1:19-cv-01002-KG-LF Document 20 Filed 04/20/20 Page 1 of 1 PageID #: 138




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

LINDA HENDERSON,

        Plaintiff,

vs.                                                   Civ. No. 19-1002 KG/LF

BJ’S RESTAURANT and
GL RESOLUTION SPECIALTY,
Defendants.

                                   ORDER TO SHOW CAUSE

        This matter comes before the Court sua sponte. On April 13, 2020, the Court denied

Plaintiff’s Motion to Remand (Doc. 9). (Doc. 17). In ruling on the Motion to Remand, the Court

concluded that the preponderance of the evidence shows that Defendant GL Resolution Specialty

does not exist. Id. at 7.

        In light of that conclusion, the Court ORDERS that

        1. within ten days of the entry of this Order to Show Cause, Plaintiff must, in a filed

response, show good cause why the Court should not dismiss GL Resolution Specialty as a

Defendant; and

        2. failure to file a response to the Order to Show Cause will result in the Court

dismissing Defendant GL Resolution Specialty with prejudice.




                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
